           Case 2:19-bk-50766                        Doc 22          Filed 03/14/19 Entered 03/14/19 13:03:28              Desc Main
                                                                     Document     Page 1 of 4




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
 In re      Exceptional Innovation, Inc.                                                                   Case No.   2:19-bk-50766
                                                                                  Debtor(s)                Chapter    7




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


I, the Former Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 14, 2019                                            /s/ John J. Brannelly
                                                                       John J. Brannelly/Former Director
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 2:19-bk-50766   Doc 22   Filed 03/14/19 Entered 03/14/19 13:03:28   Desc Main
                                  Document     Page 2 of 4

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Aaron Cole
                          2323 Park Ave
                          Cincinnati, OH 45206

                          American Express Travel Related Services
                          200 Vesey St.
                          New York, NY 10285

                          Brown George Ross LLP
                          2121 Avenue of the Stars, 28th Floor
                          Los Angeles, CA 90067

                          Cameron Mokas
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207

                          Carl Zapffee, Esq
                          Zwicker & Associates, P.C.
                          100 Corporate Woods, Suite 230
                          Rochester, NY 14623

                          Christopher McVay
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207

                          David Miller
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207
                          Eric Wilder
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207

                          Euler Hermes North America Ins. Co.
                          800 Red Brook Blvd.
                          Owings Mills, MD 21117

                          Howard Watts
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207

                          James M. Williams
                          158 N. Broadway
                          New Philadelphia, OH 44663

                          Jamie Forsythe
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207
Case 2:19-bk-50766   Doc 22   Filed 03/14/19 Entered 03/14/19 13:03:28   Desc Main
                              Document     Page 3 of 4


                      Joseph Kobalka
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Kenny NG
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Matt Stephey
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Metropolis IP Inc.
                      325 3 St. SE, Unit 1209
                      Calgary, AB T2G 0T9
                      CANADA

                      Michael Hill
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Michael Schertzer
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Neil Sander
                      2 Miranova Place, Suite 700
                      Columbus, OH 43215

                      Nicholas Dalton
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Nora Merhar
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Perez & Morris LLC
                      800 Ravine's Edge Court, Suite 300
                      Columbus, OH 43235

                      Richard Conley
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207
Case 2:19-bk-50766   Doc 22   Filed 03/14/19 Entered 03/14/19 13:03:28   Desc Main
                              Document     Page 4 of 4


                      Robert Half International
                      12400 Collection Cir. Dr.
                      Chicago, IL 60693

                      Ryan Carr
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      ScanSource Inc.
                      6 Logue Ct.
                      Greenville, SC 29615

                      Sharon Miller
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Steve Campbell
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Tammy Tull Oakley
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      TEKsystems, Inc.
                      5115 Parkcenter Ave
                      Dublin, OH 43017
                      Terrance Malone
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Terry Keith
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Thomas Leone
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Walter & Haverfield PLL
                      c/o Allison E. Cole
                      50 Public Square, 1300 Terminal Tower
                      Cleveland, OH 44113-2253
